Continuation of 3a and 3b:

Applicants’ amendments, were they to be entered on the record would raise additional issues and concerns, notably under 35 USC 112, that would require additional consideration and potentially search, on the part of the Examiner.
At the outset, the Examiner notes that at least claim 4 suffers from an indefiniteness issue with regard to the “S*” recitation.  As is made apparent from those claims that remain, the “S*” component appears to define a saccharide-based functional group that is part of a larger compound.  This core formula, previously recited in claim 1, canceled in the amendment filed 14 January 2022, was never placed into the new independent claim (claim 4).  The core formula: (S*)-CH2-C(O)-R has been omitted from the claimed invention and as such, the claimed invention is indefinite as it omits essential elements and structure from the composition that is administered in the claimed method.
Regarding the newly presented amendments to compound 1 of claims 4 and 31, the Examiner respectfully submits that the amendments, while technically a non-broadening, do raise the issue of new matter.  The Examiner acknowledges that the chemical structure depicted in the claims has not changed.  However, the IUPAC nomenclature used to define it is neither accurate, nor is it discussed in the instant specification.  To this end, Applicants’ amendment adds new matter to the claimed method and raises a new issue of indefiniteness since it is not clear what compound Applicants are asserting as being part of the instant invention.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

   











As can be seen, the compound as claimed is not the same as the chemical structure that is depicted in the claim.  The structure on the left incorrectly numbers the four carboxymethyl groups as being pendant from the core pyranose ring, while numbering of the pendant carboxymethyl groups in the right structure is correctly based upon the pendant groups as they attach to the central ring.


/Jeffrey T. Palenik/Primary Examiner, Art Unit 1615